      Case 1:20-cv-03893-LTS-SDA Document 56 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Issac Dickerson,                                                               3/23/2021

                                 Plaintiff,
                                                              1:20-cv-03893 (LTS) (SDA)
                    -against-
                                                              ORDER
 City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference today, during which Plaintiff and all Defendants except

N.Y.C.H.A. appeared, it is hereby Ordered as follows:

       1. No later than Friday, March 26, 2021, Defendants City of New York and Mayor

           DeBlasio, Sera Security, and Oasis shall serve their respective motions to dismiss on

           Plaintiff at his updated address (see 3/11/2021 Letter, ECF No. 54): 30th Street Men’s

           Shelter, 400 East 30th Street, New York, NY 10016. Also by that date, Defendant

           City of New York shall serve on Plaintiff the motion to dismiss filed by Defendant

           N.Y.C.H.A.

       2. No later than Friday, April 30, 2021, Plaintiff shall file any opposition to Defendants’

           motions to dismiss.

       3. No later than Friday, May 14, 2021 each Defendant shall file any reply in further

           support of its motion to dismiss.

       4. The above deadlines may be extended for good cause shown.

       Plaintiff is advised that, due to the current global health crisis, pro se parties may submit

all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who are
       Case 1:20-cv-03893-LTS-SDA Document 56 Filed 03/23/21 Page 2 of 2




unable to use email may submit filings by regular mail or in person to the Pro Se Intake Unit

located at 500 Pearl Street, Room 200, New York, NY 10007.

       Plaintiff is further advised that there is a legal clinic in this District to assist people who

are parties in civil cases and do not have lawyers. The Clinic is run by a private organization called

the New York Legal Assistance Group; it is not part of, or run by, the Court. The Clinic is open on

weekdays from 10:00 a.m. to 4:00 p.m., except on days when the Court is closed. An

unrepresented party can make an appointment by calling 212-659-6190. More information is

available on the Court’s website at https://nysd.uscourts.gov/attorney/legal-assistance.

       The Clerk of Court is respectfully requested to mail copy of this Order to the pro se Plaintiff

at 30th Street Men’s Shelter, 400 East 30th Street, New York, NY 10016.

SO ORDERED.

DATED:         New York, New York
               March 23, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
